Citation Nr: 1827158	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral inguinal hernias status post repair.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from June 2004 to January 2005 and a period of active duty from May 2009 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO granted service connection for bilateral inguinal hernias status post repair and assigned a noncompensable evaluation effective from June 30, 2010.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that additional evidence has been associated with the claims file since the February 2017 supplemental statement of the case.  The Veteran and his representative have specifically requested that the RO review the April 2017 medical opinion from Dr. D.D. (initials used to preserve privacy) that he submitted in response to the February 2017 SSOC. See May 2017 correspondence.  Therefore, the Board finds that the case must be remanded to the AOJ for initial review of the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral inguinal hernias that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

 2. After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  Further development may include affording the Veteran an additional VA examination if needed.

3. The case should then be reviewed by the AOJ on the basis of additional evidence, to include all evidence received since the February 2017 supplemental statement of the case. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




